DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 08/09/2022 amended claim 1.  Claims 1-18 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigame (US 20210033829 A1) in view of Fujioka (US 20130114052 A1).
Regarding claim 1, Ishigame teaches a projection system (Fig. 1-7) comprising: a first optical system (12); a second optical system (14) including an optical element (14) and disposed on an enlargement side of the first optical system (12); and wherein the optical element (14) has a first transmissive surface (14A), a reflection surface (14B) disposed on the enlargement side of the first transmissive surface (14A), and a second transmissive surface (14C) disposed on the enlargement side of the reflection surface (14B).  Ishigame further teaches that the first transmissive surface (14A) and the second transmissive surface (14C) “do not have to be different optical surfaces.”  ([0041]).  In other words, the first transmissive surface (14A) and the second transmissive surface (14C) may be different, i.e., the first transmissive surface and the second transmissive surface having different radii of curvature from each other, or identical surfaces.
Ishigame does not explicitly teach a mirror disposed between the first optical system (12) and the first transmissive surface (14A) and deflecting an optical path between the first optical system (12) and the first transmissive surface (14A), wherein the mirror reflects light from the first optical system (12) toward the first transmissive surface (14A), and the first transmissive surface (14A) transmits the light reflected from the mirror to the reflection surface (14B).
Fujioka teaches a mirror (41) disposed between the first optical system (70) and the second optical system (42) and deflecting an optical path (Fig. 15-17).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigame with Fujioka; because it allows reducing the footprint of the projection system ([0121] of Fujioka).
Regarding claim 2, Ishigame, as modified by Fujioka, further teaches the reflection surface (14B) has a concave shape (Fig. 2 and 6).
Regarding claim 3, Ishigame, as modified by Fujioka, further teaches the second transmissive surface (14C) has a convex shape protruding toward the enlargement side (Fig. 2 and 6).
Regarding claim 4, Ishigame, as modified by Fujioka, further teaches the first transmissive surface (14A) has a convex shape protruding toward a reduction side (Fig. 2 and 6).
Regarding claim 5, the combination of Ishigam and Fujioka consequently results in teaches the optical element (14 of Ishigame) is so disposed that a first optical axis of the first optical system (12 of Ishigame; 21 of Fujioka) intersects a second optical axis of the reflection surface (14B, Fig. 1, 2, and 6 of Ishigame; 23, Fig. 5, 13, and 15 of Fujioka).
Regarding claim 6, the combination of Ishigame and Fujioka consequently results in an angle between the second optical axis (optical axis; Fig. 5, 13, and 15 of Fujioka) and the first optical axis (optical axis; Fig. 5, 13, and 15 of Fujioka) is greater than or equal to 90° (Fig. 5, 13, and 15 of Fujioka).
Regarding claim 7, the combination of Ishigame and Fujioka consequently results in an angle between the second optical axis (optical axis; Fig. 5, 13, and 15 of Fujioka) and the first optical axis (optical axis; Fig. 5, 13, and 15 of Fujioka) is substantially 90° (Fig. 5, 13, and 15 of Fujioka), and Wh (a fraction of total D from S27 to S29, 12.2+50; Table 1 of Ishigame) is a distance along the second optical axis from the first optical axis to the reflection surface (14B), y is a maximum object height (Effective Diameter of S0, 20; Table 1 of Ishigame) in a reduction-side image formation plane, and a conditional expression below is satisfied: Wh/ y≤ 5.5 (total D/Effective Diameter ≤ 5.5; hence Wh/y ≤ 5.5).
Regarding claim 8, Ishigame, as modified by Fujioka, further teaches the first optical system (12) includes a first lens (LN11) disposed in a position closest to the enlargement side in the first optical system (12), and a first optical path length (D of S27) from a first surface of the first lens (LN11) that is a surface on the enlargement side to the first transmissive surface (14A) is smaller than a diameter of the optical element (14; Table 1; Fig. 2 and 6).
Regarding claim 9, Ishigame, as modified by Fujioka, further teaches the first optical path length (D of S27) bing smaller than a diameter of the first surface of the first lens (Effective Diameter of S26/S27).
Regarding claim 10, Ishigame, as modified by Fujioka, further teaches the first transmissive surface (14A), the reflection surface (14B), and the second transmissive surface (14C) each have a shape rotationally symmetric around the second optical axis (OX; Fig. 2 and 6; [0041], [0070]).
Regarding claim 11, Ishigame, as modified by Fujioka, further teaches a pupil that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line perpendicular to the second optical axis in a plane containing the first and second optical axes, the upper intersection is an intersection where an upper peripheral light ray of an upper end light flux passing through an upper end of an effective light ray range of the second transmissive surface (14C) that is an upper end in a first axial direction perpendicular to the second optical axis (OX) and an upper peripheral light ray of a lower end light flux passing through a lower end of the effective light ray range that is a lower end in the first axial direction intersect each other in the plane, and the lower intersection is an intersection where a lower peripheral light ray of the upper end light flux and a lower peripheral light ray of the lower end light flux intersect each other in the plane (see rays tracing in Fig. 2 and 6).
Regarding claim 12, the combination of Ishigame and Fujioka consequently results in the first transmissive surface (14A of Ishigame) and the reflection surface (14B of Ishigame) are located on one side of the second optical axis (OX of Ishigame), and the second transmissive surface (14C of Ishigame) is located on other side of the second optical axis (OX; Fig. 1, 2 and 6 of Ishigame).
Regarding claim 13, Ishigame, as modified by Fujioka, further teaches the reflection surface (14B) is an aspheric surface (S29; Table 1; [0045], [0070]).
Regarding claim 16, Ishigame, as modified by Fujioka, further teaches an intermediate image (Im1) formed on a reduction side of the reflection surface (14B; Fig. 2 and 6).
Regarding claim 17, Ishigame, as modified by Fujioka, further teaches the first optical system (12) is a refractive optical system.
Regarding claim 18, Ishigame, as modified by Fujioka, further teaches a light source and a group of lens that form a projection image in a reduction-side image formation plane of the projection system (Fig. 1, 2, and 6).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigame and Fujioka in further view of Amano (US 20190056648 A1).
Regarding claims 14 and 15, neither Ishigame nor Fujioka teaches the second/first transmissive surface (14C/14A) being an aspheric surface.
Amano teaches the second/first transmissive surface (front surface of L1) being an aspheric surface ([0040]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigame and Fujioka with Amano; because it allows aberration correction ([0040] of Amano).

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 1, applicant/s argue, “[a]mended claim 1 recites, among other things, ‘the first transmissive surface and the second transmissive surface having different radii of curvature from each other.’”  “It is believed that the applied references, individually or in combination, do not disclose and would not have rendered obvious the subject matter recited in claim 1, as amended.  Thus, amended claim 1 is patentable over the applied references.”  (Remarks; p. 6).
Examiner respectfully disagrees.  Ishigame unambiguously teaches that the first transmissive surface (14A) and the second transmissive surface (14C) “do not have to be different optical surfaces.”  ([0041]).  In other words, the first transmissive surface (14A) and the second transmissive surface (14C) may be different, i.e., the first transmissive surface and the second transmissive surface having different radii of curvature from each other, or identical surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882